DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby 2009/0177095 (herein referred to as “Aeby”) and in view of Heimbecher 2014/0364848 (herein referred to as “Heimbecher”).
4.	Regarding Claim 1, Aeby teaches a force-sensing catheter system (Fig. 1) comprising:
	A catheter tip (Fig. 2, ref num 94, “distal extremity of the catheter”)
	A deformable body (Fig. 2, ref num 92, para 0047 “fiber optic force sensing assembly 92 may be configured to structural deformations [sic] in a structural member 102”) coupled to the catheter tip (coupled to ref num 94 as seen in Fig. 2) and includes a lumen that extends along a longitudinal axis of the force-sensing catheter system (lumen is a catheter of a hollow construction, which can be seen in Fig. 2, ref num 87c), the deformable body is configured and arranged to deform in response to a force exerted on the catheter tip (par 0047 “the fiber optic force sensing assembly 92 may be configured to structural deformations in a structural member 102 caused by a force F 
	Aeby fails to teach a manifold extends through the lumen of the deformable body, the manifold is coupled to the catheter tip and a proximal end of the deformable body, the manifold configured and arranged to deliver irrigant to the distal tip.
	Heimbecher teaches a manifold extends through the lumen of the deformable body (Fig. 5, ref num 104, “irrigation tube”), the manifold is coupled to the catheter tip and a proximal end of the deformable body (as seen in Fig. 5, the fluid manifold is at the proximal end of the deformable body; para 0079 “inner member 110 is received within outer member and defines a fluid manifold”), the manifold configured and arranged to deliver irrigant to the distal tip (para 0076 “irrigation tube 104 may also extend from a fluid source through lumens and disperse irrigation fluid to electrodes”).  The manifold is present in order to ensure that the irrigant can be delivered to the tissue that is being treated (para 0076).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby and included the manifold in the catheter as taught by Heimbecher so that the irrigant may be delivered to the tissue.
5.	Regarding Claim 2, Aeby fails to teach the manifold is further configured and arranged to transmit a portion of the force exerted on the catheter tip, proximally, to the proximal end of the deformable body.
However, Heimbecher teaches the manifold (para 0079 “inner member 110 is received within outer member and defines a fluid manifold”) is further configured and arranged to transmit a portion of the force exerted on the catheter tip, proximally, to the 
6.	Regarding Claim 3, Aeby fails to teach the manifold and deformable body are further configured and arranged to emulate a desire lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting a portion of the force exerted on the catheter tip through the manifold.
	Heimbecher teaches wherein the manifold and deformable body (para 0079 “inner member 110 is received within outer member and defines a fluid manifold”) are further configured and arranged to emulate a desired lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting a portion of the force exerted on the catheter tip through the manifold (para 0088 “force detection in a plurality of dimensions including, for example, along the longitudinal axis 140 (stretching and compression) and laterally (bending)”, so the manifold and deformable body can reasonably emulate the 
7.	Regarding Claim 4, Aeby fails to teach a hollow tip stem including an inner and outer diameter, and an aperture that extends the length of the tip stem, the outer diameter of the tip stem is coupled to the catheter tip and the deformable body, and the manifold is coupled to and extends through the inner diameter of the tip stem.
	However, Heimbecher teaches including a hollow tip stem (Fig. 5, ref num 74 “catheter” is essentially hollow as seen in the image) including an inner and outer diameter (Fig. 5, inner diameter as defined by ref num 92 and outer diameter ref num 90) and an aperture that extends through a length of the tip stem (aperture mechanisms found within the inner diameter of Fig. 5), the outer diameter of the tip stem is coupled to the catheter tip and the deformable body (Fig. 5, as shown the outer diameter is coupled to the catheter tip and deformable body within the catheter), and the manifold is coupled to and extends through the inner diameter of the tip stem (Fig. 5, ref num 104 manifold is within the inner diameter defined by ref num 92).  The tip is hollow so that the irrigant can flow through and be delivered to the tissue (para 0076), and must be coupled to the catheter tip and deformable body in order for the treatment to be actuated and measured (para 0076).  Therefore, it would have been obvious to one of 
8.	Regarding Claim 13, Aeby teaches the catheter tip is configured and arranged to flex in response to contact with tissue (Fig. 2, catheter tip ref num 94, para 0047, a recitation of the intended use of the claimed invention must results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) and to thereby improve tissue contact therewith, and return to an undeformed state after contact with tissue as ceased (the catheter tip is capable of returning to the undeformed state once it ceases contact with the tissue, para 0071 “bonding may be chosen for flexibility…mitigate the effects of thermal expansion”).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbecher, and further in view of Sinelnikov 2016/0338724 (herein referred to as “Sinelnikov”).
10.	Regarding Claim 5, Aeby as modified fails to teach a dispersion chamber within the catheter tip, and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem, the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body.
	However, Sinelnikov teaches including a dispersion chamber (para 0230 “coolant delivery lumen and port 487, Fig. 34A-34C) within the catheter tip (Fig. 34A, distal .

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbecher, Sinelnikov, and further in view of Dausch 2014/0257105 (herein referred to as “Dausch”).
12.	Regarding Claim 6, Aeby as modified fails to teach the seal is a thermoplastic polyurethane elastomer that circumferentially extends around an outer diameter of the manifold.
However, Dausch teaches wherein the seal is a thermoplastic polyurethane elastomer (para 0032 “materials useful for catheter bodies are known in the art and include thermoplastic elastomers such as thermoplastic polyurethanes, polyester elastomers, silicones, and polyamide block copolymers…the capsule tubing is placed .

13.	Claim 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbecher, and further in view of Azamian 2016/0128767 (herein referred to as “Azamian”).
14.	Regarding Claim 7, Aeby as modified fails to teach a thermocouple coupled near a distal end of the catheter tip, and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, the aperture of the tip stem is configured and arranged to facilitate hermetically sealing the aperture with the wire or flexible electronic circuit extending there through.
However, Azamian teaches a thermocouple (para 0190 “a thermocouple temperature sensory may be incorporated into the guidewire 920”, Fig. 9) coupled near a distal end of the catheter tip (Fig. 9 shows the distal end of the catheter), and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, (para 0266 “substantially opposite the 
15.	Regarding Claim 22, Aeby fails to teach a second thermocouple coupled within the aperture of the tip stem, the second thermocouple configured and arranged to measure a temperature in proximity to the deformable body, the measured temperature indicative of temperature induced expansion and contraction of the deformable body.
However, Azamian teaches a second thermocouple coupled within the aperture of the tip stem (Fig. 71, T1 and T1, para 0395 “as shown, two more thermocouples or other temperature-measurement devices may be added to the catheter), the second thermocouple configured and arranged to measure a temperature in proximity to the deformable body (is capable of measuring the temperature in proximity to the deformable body), the measured temperature indicative of temperature induced .

16.	Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbecher, and further in view of Leo 2007/0060847 (herein referred to as “Leo”).
17.	Regarding Claim 8, Aeby as modified fails to teach a measurement system coupled to the deformable body, the measurement system including three or more sensing elements, the sensing elements configured and arranged to detect the deformation of the deformable body, in response to the force exerted on the catheter tip, and transmit a signal indicative of the deformation; processor circuitry communicatively coupled to the measurement system, and configured and arranged to receive the signal from each of the force sensing elements, indicative of the deformation, and to determine a magnitude of the force exerted on the catheter.
However, Leo teaches a measurement system (Fig. 1, 2) coupled to the deformable body (Fig. 1, ref num 5), the measurement system including three or more sensing elements (Fig. 2, ref num 7), the sensing elements configured and arranged to 
	Leo also teaches processor circuitry (Fig.1, ref num 3, para 0065 “console 3 comprises electronic and optical components to drive the optical fiber sensors”) communicatively coupled to the measurement system and configured and arranged to receive the signal from each of the force sensing elements, indicative of the deformation, and to determine a magnitude of the force exerted on the catheter (para 0065 “Console 3 further includes processing logic 6, such as a programmed general purpose microprocessor or application-specific integrated circuit, which receives an output signal corresponding to wavelength changes manifested in the optical fiber sensors due to forces applied to the distal extremity of the deformable body. Processing logic 6 computes a multi-dimensional force vector based upon that output signal and a matrix of physical characteristics of the individual deformable body”).  The processor circuitry ensures that the data is stored and taken accurately so that it can be analyzed (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included processor circuitry and a measurement system so that the sensing data 
18.	Regarding Claim 10, Aeby as modified fails to teach the processing circuitry is further configured and arranged to determine a time-of-flight of photons across the deformable body and to associate time-of-flight with the force exerted on the catheter tip.
However, Leo teaches the processing circuitry (Fig.1, ref num 3, para 0065 “console 3 comprises electronic and optical components to drive the optical fiber sensors”) is further configured and arranged to determine a time-of-flight of photons across the deformable body and associate time-of-flight with the force exerted on the catheter tip (the circuitry is capable to as photons are emitted they can be observed in order to determine the time-of-flight in order to determine the deformation from the force exerted on the catheter tip).  The processor circuitry ensures that the data is stored and taken accurately so that it can be analyzed (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included processor circuitry that could monitor the time-of-flight of the photons in order to determine the deformation of force on the tip, and that data be collected for proper evaluation of the treatment on the patient.
19.	Regarding Claim 11, Aeby as modified fails to teach the sensing elements are circumferentially distributed about the longitudinal axis of the deformable body.
However, Leo teaches the sensing elements are circumferentially distributed about the longitudinal axis of the deformable body (Fig. 2, ref num 7, sensing elements 
20.	Regarding Claim 12, Aeby as modified fails to teach a display communicatively coupled to the processor circuitry, wherein the processor circuitry is further configured and arranged to transmit data packets to the display indicative of the force exerted on the catheter tip, and the display is configured and arranged to communicate the force to a clinician.
However, Leo teaches including a display communicatively coupled to the processor circuitry (para 0065 “console 3 preferably also includes means to manifest an output from the load sensing system, such as a visual display”), wherein the processor circuitry is further configured and arranged to transmit data packets to the display indicative of the force exerted on the catheter tip, and the display is configured and arranged to communicate the force to a clinician (para 0065, console 3 is capable of displaying the results of the force from the sensing system that could be viewed by a clinician).  The display ensures that the clinician can properly analyze the results from the device and is commonly used throughout the art (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included a display in order for the physician to properly analyze the data that has been collected.

21.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbecher, Leo and in further view of Chaturvedi 2015/0080709 (herein referred to as “Chaturvedi”).
22.	Regarding Claim 9, Aeby as modified fails to teach the sensing elements are optical fibers and the signal received from the optical fibers are photons.
Leo teaches the sensing elements are optical fibers (Fig. 2, ref num 7, para 0069 “three optical fibers 7”); 
Chaturvedi teaches and the signal received from the optical fibers are photons (para 0016 “the photon emitting means is an optical fiber” and Claim 14).  By having optical fibers, the photon emitting means would make it an optical fiber in order to properly sense the deformation (para 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby to include optical fibers that emit photons in order to sense deformation.

23.	Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby and in view of Heimbecher.
24.	Regarding Claim 15, Aeby teaches a distal tip configured and arranged to deliver energy to contacted tissue (Heimbecher abstract “configured to delivery ablation energy to ablate the tissue”, Fig. 5); 
a deformable body (Fig. 2, ref num 92, para 0047) mechanically coupled to a proximal end of the distal tip (coupled to ref num 94 as seen in Fig. 2), the deformable 
Aeby fails to teach a manifold that extends through the lumen of the deformable body and is mechanically coupled to the proximal end of the distal tip, the manifold configured and arranged to deliver irrigant to the distal tip, and to limit deformation of the deformable body in response to the force exerted on the distal tip by absorbing a portion of the exerted force.
Heimbecher teaches a manifold (Fig. 5, ref num 104, “irrigation tube”) that extends through the lumen of the deformable body (Fig. 5, 82, 84, “lumen”) and is mechanically coupled to the proximal end of the distal tip (as seen in Fig. 5, lumens are coupled to the end of the deformable body; para 0079 “inner member 110 is received within outer member and defines a fluid manifold”), the manifold configured and arranged to deliver irrigant to the distal tip (para 0076 “irrigation tube 104 may also extend from a fluid source through lumens and disperse irrigation fluid to electrodes”), and to limit deformation of the deformable body in response to the force exerted on the distal tip by absorbing a portion of the exerted force (manifold is capable of limiting the deformation of the deformable body depending on the force exerted to the distal).  The manifold is present in order to ensure that the irrigant can be delivered to the tissue that 
25.	Regarding Claim 16, Aeby fails to teach a tip stem including an inner and outer diameter, and an aperture that extends through a length of the tip stem, the tip stem is coupled between the catheter tip and deformable body, and the catheter tip and the manifold.
However, Heimbecher teaches including a tip stem (Fig. 5, ref num 104, the tip of 104) including an inner and outer diameter (inherently has an inner and outer diameter since it is the irrigation tube and irrigant flows through it) and an aperture that extends through a length of the tip stem (aperture mechanisms found within the inner diameter of Fig. 5), the tip stem is coupled between the catheter tip (coupled at the end of Fig. 5) and deformable body, and the catheter tip and the manifold (deformable body is coupled at the end of the catheter, ref num 104). The tip stem must couple to the catheter tip and deformable body in order for the treatment to be actuated and measured (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby and included a hollow tip stem as taught by Heimbecher so that the irrigant may be delivered to the tissue.
26.	Regarding Claim 19, Aeby fails to teach the manifold and deformable body are further configured and arranged to emulate a desired lateral-to-axial compliance ratio of 
However, Heimbecher teaches the manifold and deformable body (para 0079 “inner member 110 is received within outer member and defines a fluid manifold”) are further configured and arranged to emulate a desired lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting more or less of the force exerted on the catheter tip through the manifold (para 0088 “force detection in a plurality of dimensions including, for example, along the longitudinal axis 140 (stretching and compression) and laterally (bending)”, so the manifold and deformable body can reasonably emulate the desired compliance ratio from the force transmitted). This ratio is emulated in order to determine the degree of deformation and treatment that has been applied to the tissue (para 0088-0090).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby and included Heimbecher’s teaching of the ability for the manifold to perform the function of determining the force and level of deformation on the deformable body so that they may selectively output the energy that is delivered to the tissue (para 0087).

27.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbecher, and in further view of Azamian.
28.	Regarding Claim 17, Aeby as modified fails to teach a thermocouple coupled near a distal end of the catheter tip and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the 
However, Azamian teaches a thermocouple (para 0190 “a thermocouple temperature sensory may be incorporated into the guidewire 920”, Fig. 9) coupled near a distal end of the catheter tip (Fig. 9 shows the distal end of the catheter), and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, (para 0266 “substantially opposite the balloon 9615 an electrode or other energy delivery member 9620 is bonded or otherwise affixed to the shaft and in electrical communication with a wire (thermocouple wire) through either the lumen or routed along an exterior surface of the catheter which is connected to an RF generator and a thermocouple”) the aperture of the tip stem is configured and arranged to facilitate hermetically sealing the aperture with the wire or flexible electronic circuit extending there through (it is reasonably understood that there would be an airtight seal with the tip stem and the wire).  Thermocouples are present in order to measure and monitor the temperature of the catheter to ensure that the treatment is being delivered properly, such as monitoring the thermal loss from the tissue (para 0190).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aeby in order to include a thermocouple in the catheter so that the temperature may be monitored during treatment.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbecher, and in further view of Leo.
30.	Regarding Claim 18, Aeby as modified fails to teach a measurement system coupled to the deformable body, the measurement system including three or more sensing elements configured and arranged to detect the deformation of the deformable body in response to the force exerted on the catheter tip and transmit a signal indicative of the deformation.
However, Leo teaches a measurement system  (Fig. 1, 2) coupled to the deformable body (Fig. 1, ref num 5), the measurement system including three or more sensing elements (Fig. 2, ref num 7) configured and arranged to detect the deformation of the deformable body (para 0072 “the Bragg grating allows the deformation of each of the optical fibers 7 to be quantified by measuring”), in response to the force exerted on the catheter tip (para 0071 “the apparatus will compute the force with which the distal extremity contacts the tissue of the organ”), and transmit a signal indicative of the deformation (para 0073 “”known physical properties of the distal extremity of the catheter, enable processing logic 6 of console 3”). The sensing elements of the measurement system are present in order to detect the deformation on the deformable body (para 0072) for analysis on the target tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included a measurement system to detect the level of deformation.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbecher, and in further view of Sinelnikov.
32.	Regarding Claim 20, Aeby as modified fails to teach a dispersion chamber within the catheter tip, and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem, the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body.
However, Sinelnikov teaches including a dispersion chamber (para 0230 “coolant delivery lumen and port 487, Fig. 34A-34C) within the catheter tip (Fig. 34A, distal assembly 480), and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”), the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”). The dispersion chamber is present to ensure that the catheter can perform its function without overheating and maintains the catheter’s temperature (para 0230).  The hermetic seal is to ensure that it is airtight (para 230).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included the dispersion chamber so that the seal is airtight and that the catheter would not overheat and maintain its temperature.


Response to Arguments
33.	Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
34.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
35.	Aeby teaches a force sensing catheter system (Fig. 1, abstract, “force sensing assembly”), containing features such as a catheter tip, a deformable body coupled to the catheter tip, and a lumen that extends along the longitudinal axis of the catheter system, in which the deformable body deforms in response to a force exerted on the catheter tip (see Claim 1 rejection above, or Claim 1 rejection in the rejection written on 03/02/2021).  However, Aeby fails to teach a manifold that extends through lumen on the deformable body which is coupled to the catheter tip and proximal end of the deformable body, configured and arranged to deliver irrigant to the tip.  Aeby does teach that depending on the specific treatment that needs to be delivered to the target site, the end effector of the catheter could contain but is not limited to a number of different systems, such as a fluid conveyance system (see para 0008).  This establishes the 
	Heimbecher teaches a catheter system (Fig. 1), in which contains a catheter (Fig. 8, ref num 132(in which has force/contact sensors (ref num 134, Fig. 8).  In the catheter system, there is an irrigation tube (Fig. 5, ref num 104) that extends from a fluid source to disperse irrigation fluid to the tissue (para 0076).  As seen in Fig. 5 of Heimbecher, the manifold/irrigation tube (Ref num 104) is coupled to the tip of the catheter as well as the proximal end of the deformable body (abstract, para 0010 “catheter having a deformable, elongate shaft having proximal and distal ends” the irrigation tube/manifold runs through the catheter, see Fig. 1, ref num 44 “fluid source”, para 0076, in which the manifold would then be coupled to both the proximal and distal ends of the elongated shaft of the catheter”).  As Aeby has already stated the possibility of a fluid conveyance system at the end effector of the force sensing catheter system, this would imply that the manifold would be coupled to the proximal end of the deformable body, as the deformable body (ref num 92) as defined by Aeby extends from a proximal to a distal end of the end effector.  Therefore, it could be reasonably assumed that the structure of Aeby could include an irrigation tube or manifold as taught by Heimbecher.   This establishes that the combination of Aeby and Heimbecher contain the features as claimed in Claim 1.
36.	Regarding Claim 1, the applicant has acknowledged that Aeby teaches their device may contain a “fluid conveyance system” (para 0008).  Aeby also indicates that the catheter assembly can deliver drugs or bioactive agents to the targeted site (para 0048), which is regularly known in the art as an irrigant. However, as stated in the 
37.	Regarding the claim 1 argument pertaining teaching away from the primary reference, according to MPEP 2145(X)(D), it is stated that the “prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
38.	Regarding Claim 2, Heimbecher is relied upon for the limitation “the manifold is further configured and arranged to transmit a portion of the force exerted on the catheter tip, proximally, to the proximal end of the deformable body”.  As previously stated, Aeby teaches that an irrigant is delivered to the distal end of the catheter (see para 0048 and above arguments).  As described above, the manifold (Heimbecher, irrigation tube, ref num 104) extends throughout the body of the catheter, therefore being coupled to both the proximal and distal ends of the deformable body (para 0076).  The claim language “configured and arranged” is considered functional language.  While features of an apparatus may be recited either structurally or functionally, claims 
39.	Regarding the claim 2 arguments pertaining lack of correspondence and enablement, the Examiner states that the manifold (as taught by Heimbecher, ref num 104) extends through the shaft of the catheter (see Heimbecher, para 0076).  This is seen in Fig. 5, and as the Applicant previously stated, the coils as see in Fig. 5 (ref nums 100/102) act as part of the deformable shaft of the catheter (para 0076 “coils 100, 102, may also bias electrodes 76, 78 to a predetermined configuration (e.g., straight or curved)”, also as seen between Fig. 4 and Fig. 5 where the catheter is deformed at a bent angle).  Therefore, since the manifold ends through the deformable body (as seen in Fig. 5), it is coupled to the proximal end of the deformable body.  Regarding the lack 
40.	Regarding claim 3, the claim as recited contains the claim language “configured and arranged,” which is considered functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because https://www.dictionary.com/browse/emulate), and “a desired lateral-to-axial compliance ratio” does not point to any specific number, total, or proportion.  Therefore, the examiner cannot determine a specific ratio to equal or surpass.  Reading with the broadest reasonable interpretation, Examiner reads “a desired lateral-to-axial compliance ratio” as any deformation in the lateral direction compared to the direction of load or force, and as there is no specific ratio already established, emulation could be read as equaling or surpassing the initial state of rest, or before force has been applied.  
41.	According to Heimbecher, the catheter takes on force along the longitudinal axis as well as laterally, stretching and compression compared to bending (para 0088).  There are sensors in place at the distal end of the catheter to read these values (para 0088) and compare them to the signals initially generated by the reference (para 0089).  Aeby also teaches of the catheter system taking on both a lateral force and an axial force (see para 0064-0066) that can have a calibrated response according to the axial and lateral components of the force (para 0066).  Therefore, one of ordinary skill in the art would have been able to modify Aeby’s force sensing system in include the sensors that are taught by Heimbecher in order to achieve a reading of the longitudinal axis force and lateral force and compared them to the reference.
.

Conclusion
43.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794